Order reversed upon the law, with ten dollars costs and disbursements, and motion to strike out the answer granted, with ten dollars costs. Paragraph 1 in the answer, wherein the answering defendants deny any knowledge or information sufficient to form a belief as to each and every allegation contained in paragraphs 4, 6 and 8 of the amended complaint, is frivolous and ineffective to raise any issue, for the reason that defendants were bound to have information of- the facts within their knowledge and those of public record (Kirschbaum v. Eschmann, 205 N. Y. 127; Royal Bank of Canada v. Williams, 220 App. Div. 603; Rochkind v. Perlman, 123 id. 808); and the portions of the answer contained in paragraphs 2 to 12 are insufficient in law as a defense in that they seek to charge the plaintiffs with the primary duty of making payment of the taxes or seeing that they are paid by the owner, and in exercising their option to foreclose immediately upon default in payment of taxes. The duty of payment of taxes'rests upon the owner, and the mortgagee is not required to exercise his option of accelerating payment immediately upon default. (Wheeler & Wilson Mfg. Co. v. Howard, 28 Fed. 741; Adler v. Berkowitz, 254 N. Y. 433.) Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.